UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MATTHEW WHITTINGTON,
            Plaintiff,                               16-CV-1152 : ~M~
                                                                    -           ~=====::;i
       -against-                                                   'lGDOCUMENT
                                                                      lSDC S')NY
COMMISSIONER JOSEPH PONTE, et al.,
                                                                         ELECTRO NI CALLY FILED
            Defendants.
                                                                    IDOC #:_ _
                                                                    I,
                                                                                      --+---+---

BARBARA MOSES, United States Magistrate Judge.                      ,
                                                                                    /I
                                                                    ' :CATE FILED:-'---+L"'---1~--

       The Court has received and reviewed plaintiffs letters dated October 8 and 22, 2019

(Dkt. Nos. 175, 176), in which plaintiff, who is currently incarcerated at Attica Correctional

Facility, states that he is in "grave danger" as a result of testimony he provided against "Rodney

Calypso." Plaintiffs letters appear to arise out of a 2017 criminal case, in this District, against

Rodiny Calypso, a former correctional officer who worked on Riker's Island. See US. v.

Calypso, No. 1:17-cr-224-VEC-1 (S.D.N.Y.). The concerns plaintiff raises do not appear to

relate to this civil action, which does not name former officer Calypso as a defendant.

       Plaintiffs correspondence has been provided to the presiding District Judge in US. v.

Calypso, as well as to the United States Attorney's Office for the Southern District of New York.

       The Clerk of Court is directed to mail a copy of this order to plaintiff pro se.

Dated: New York, New York
       November 15, 2019

                                              SO ORDERED.




                                              BARBARA MOSES
                                              United States Magistrate Judge
